t c memo united_states tax_court edward r voccola petitioner v commissioner of internal revenue respondent docket no filed date edward r voccola pro_se nina p ching for respondent memorandum opinion nims judge this matter is before the court on respondent’s motion for summary_judgment under rule unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the years in issue respondent determined the following deficiencies and penalties with respect to petitioner’s federal_income_tax year deficiency dollar_figure big_number big_number penalty sec_6663 dollar_figure big_number big_number the issues for consideration are whether petitioner underreported income during the years in issue and whether petitioner is liable for fraud penalties under sec_6663 background on date respondent mailed petitioner a notice_of_deficiency for the and taxable years petitioner filed a petition with this court on date challenging the determined deficiencies and penalties petitioner resided in massachusetts at the time he filed his petition on date respondent served petitioner with a request for admissions petitioner did not respond and respondent filed a motion for summary_judgment on the basis of the deemed admissions under rule c the court ordered petitioner to file a response but he did not do so the court heard respondent’s motion on date petitioner did not appear at the hearing and did not file a rule c statement in lieu of an appearance respondent’s motion for summary_judgment requests that we sustain the deficiencies and fraud penalties set forth in the notice_of_deficiency as discussed below the allegations in the request for admissions are deemed admitted under rule c as a result of petitioner’s failure to deny or object to them respondent contends those deemed admissions are sufficient to sustain his deficiency determination as well as satisfy his burden of affirmatively proving fraud additionally respondent contends that petitioner’s prior criminal conviction under sec_7201 collaterally estops petitioner from denying that he willfully filed false and fraudulent income_tax returns for the years in issue the deemed admissions under rule c establish the following facts petitioner prepared signed and filed on behalf of himself and his then wife joint form sec_1040 u s individual_income_tax_return for the years in issue petitioner holds a master’s degree in business administration from temple university graduate school of business a juris doctor degree from suffolk university school of law and a master of laws degree in taxation from boston university school of law he also has years of work experience as a tax specialist on date petitioner was convicted of violating section for the and taxable years petitioner willfully and knowingly filed false income_tax returns which understated taxable_income for those years he reported taxable_income of negative dollar_figure negative dollar_figure and negative dollar_figure and thereby understated his taxable_income by dollar_figure dollar_figure and dollar_figure respectively he failed to report early retirement_plan distributions in and from shawmut bank n a and a massachusetts state tax_refund received in he also submitted forms w-2 wage and tax statement that incorrectly stated the amount of income that he and his then wife received from several employers these forms w-2 were not the ones actually issued by those employers petitioner also claimed substantial amounts of capital losses capital_loss carryovers and itemized_deductions for all tax years he presented no documentation to substantiate most of these deductions respondent accordingly disallowed all of the capital losses and most of the itemized_deductions petitioner’s correct taxable_income for those years was dollar_figure dollar_figure and dollar_figure respectively his correct_tax 1respondent’s request for admissions mistakenly alleged that petitioner was convicted under sec_7206 respondent’s motion for summary_judgment correctly indicates petitioner was in fact convicted under sec_7201 2respondent’s requested admission incorrectly alleged petitioner’s reported taxable_income was negative dollar_figure liabilities for those years were dollar_figure dollar_figure and dollar_figure as a result of his understatement of taxable_income petitioner understated his income_tax_liability by dollar_figure dollar_figure and dollar_figure discussion summary_judgment may be granted when there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir the opposing party cannot rest upon mere allegations or denials in his pleadings and must set forth specific facts showing that there is a genuine issue for trial rule d the moving party bears the burden of proving there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 the first issue for decision is whether we should grant respondent summary_judgment as to the deficiencies for the years in issue 3respondent’s request for admissions mistakenly alleged that petitioner understated his tax_liability by dollar_figure the notice_of_deficiency and motion for summary_judgment list the correct amount of dollar_figure respondent’s motion is supported by his unanswered request for admissions a request for admissions is deemed admitted unless an objection or written answer specifically denying the matter is served within days after service of the request rule c 65_tc_333 affd 565_f2d_954 5th cir facts deemed admitted under rule c may satisfy the burden of proving that no genuine issue of material fact exists as to the commissioner’s deficiency determinations and that the commissioner is entitled to a decision as a matter of law 85_tc_267 respondent served petitioner with a request for admissions which alleged that petitioner understated income and failed to substantiate deductions for the years in issue because petitioner failed to deny or object to these allegations he is deemed to have admitted these facts under rule c these admissions are adequate to support respondent’s burden of proving no genuine issue of material fact exists as to the deficiency determinations accordingly we will grant respondent’s motion for summary_judgment as to the deficiencies determined for the years in issue the second issue is whether we should grant respondent’s motion for summary_judgment on the sec_6663 fraud penalties sec_6663 imposes a penalty equal to percent of the portion of any underpayment attributable to fraud the commissioner bears the burden of proving by clear_and_convincing evidence that an underpayment exists and that some portion of the underpayment for each year is due to fraud with the intent to evade tax sec_7454 rule b facts deemed admitted under rule c may satisfy this burden 100_tc_495 marshall v commissioner supra pincite petitioner’s deemed admissions are also sufficient to meet respondent’s burden_of_proof for the sec_6663 fraud penalties by failing to respond to the request for admissions petitioner is deemed to have admitted that he knowingly and willingly filed false income_tax returns and fraudulently understated income for the years in issue the deemed admission of these facts sufficiently establishes that some portion of the underpayment for each year was due to fraud with intent to evade tax furthermore petitioner is estopped from denying fraud on account of his prior criminal conviction under sec_7201 the doctrine_of collateral_estoppel precludes the relitigation of any issue or fact that was actually litigated and necessarily determined by a valid and final judgment 90_tc_162 affd 904_f2d_525 9th cir since the elements of criminal_tax_evasion and civil tax_fraud are identical 708_f2d_243 6th cir affg tcmemo_1981_1 collateral_estoppel has been routinely applied to hold that a conviction for an attempt_to_evade_or_defeat_tax pursuant to sec_7201 either upon a guilty plea or upon a jury verdict conclusively establishes fraud in a subsequent civil tax_fraud proceeding 96_tc_858 affd 959_f2d_16 2d cir frey v commissioner tcmemo_1998_226 petitioner was convicted for willful evasion of tax in violation of sec_7201 for the and tax years these are the same years for which respondent currently seeks sec_6663 fraud penalties petitioner’s prior conviction collaterally estops him from denying that he willfully committed fraud with intent to evade tax in those years and conclusively establishes that petitioner’s underpayments of tax are due to fraud within the meaning of sec_6663 for these reasons we will grant respondent’s motion for summary_judgment as to the sec_6663 penalties to reflect the foregoing an appropriate order and decision will be entered
